Citation Nr: 1226605	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

2.  Entitlement to a compensable evaluation for status post sinusitis with allergic rhinitis prior to May 6, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for status post sinusitis with allergic rhinitis, for the period on or after May 6, 2008.

4.  Entitlement to a compensable evaluation for lumbar degenerative disc disease prior to June 4, 2008.

5.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease, for the period from June 4, 2008 to February 17, 2011.  

6.  Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease, for the period on or after February 18, 2011.  

7.  Entitlement to a compensable evaluation for pseudofolliculitis barbae prior to February 18, 2011.

8.  Entitlement to an evaluation in excess of 30 percent for pseudofolliculitis barbae, for the period on or after February 18, 2011.

9.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1976, and from December 1989 to September 1992.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over this case was subsequently transferred to the RO in Roanoke, Virginia.

In February 2010, the RO in Seattle, Washington, issued a rating decision granting an increased evaluation of 10 percent for the Veteran's status post sinusitis with allergic rhinitis (previously characterized as sinusitis), effective May 6, 2008; and granting an increased evaluation of 10 percent for the Veteran's lumbar degenerative disc disease (previously characterized as a lumbar strain), effective June 4, 2008.  Additionally, in March 2012, the VA Appeals Management Center (AMC) issued a rating decision and supplemental statement of the case granting an increased evaluation of 30 percent for the Veteran's for pseudofolliculitis barbae, effective February 18, 2011; and granting an increased evaluation of 20 percent for the Veteran's lumbar degenerative disc disease, effective February 18, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  The Veteran continues to seek higher evaluations for these conditions.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A February 2011 VA examination report reasonably raised the issue of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of (1) entitlement to a compensable evaluation for pseudofolliculitis barbae prior to February 18, 2011, (2) entitlement to an evaluation in excess of 30 percent for pseudofolliculitis barbae, for the period on or after February 18, 2011, and (3) entitlement to TDIU, is addressed in the remand portion of the decision below and is remanded to the RO via the AMC in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence of record does not reflect blood pressure readings with a diastolic pressure reading of 110 or more, or systolic pressure readings of 200 or more.  

2.  Prior to May 6, 2008, the evidence of record does not reflect that the Veteran's status post sinusitis with allergic rhinitis manifests in one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

3.  From May 6, 2008, to September 17, 2009, the evidence of record reflects that the Veteran's status post sinusitis with allergic rhinitis manifested in three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  During this time period, the Veteran's status post sinusitis with allergic rhinitis did not manifest in three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

4.  From September 18, 2009, to February 18, 2011, the evidence of record reflects that the Veteran's status post sinusitis with allergic rhinitis manifested in more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  During this time period, the Veteran's status post sinusitis with rhinitis did not manifest in sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  

5.  On and after February 18, 2011, the evidence of record reflects that the Veteran's status post sinusitis with allergic rhinitis manifests in three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  During this time period, the Veteran's status post sinusitis with rhinitis manifests in three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

6.  Prior to September 27, 2007, there is no x-ray evidence reflecting arthritis of the lumbar spine, and the medical evidence of record does not reflect that the Veteran's low back disability manifests in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, or neurologic impairment secondary to the Veteran's lumbar degenerative disc disease.  

7.  From September 27, 2007, to February 17, 2011, there is x-ray evidence reflecting degenerative changes of the lumbar spine with mild narrowing of multiple disc spaces.  There is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, or neurologic impairment secondary to the Veteran's lumbar degenerative disc disease.  

8.  On and after February 18, 2011, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, arthritis involving 2 or more major joints or 2 or more minor joint groups or occasional incapacitating exacerbations, or neurologic impairment secondary to the Veteran's lumbar degenerative disc disease.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

2.  Prior to May 6, 2008, the criteria for a compensable evaluation for status post sinusitis with allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2011).  

3.  From May 6, 2008, to September 17, 2009, the criteria for an evaluation in excess of 10 percent for status post sinusitis with allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2011).  

4.  From September 18, 2009, to February 18, 2011, the criteria for a 30 percent evaluation, but no more, for status post sinusitis with allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2011).  

5.  On and after February 18, 2011, the criteria for an evaluation in excess of 10 percent for status post sinusitis with allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2011).  

6.  Prior to September 27, 2007, the criteria for a compensable evaluation for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235 - 5243 (2011).  

7.  From September 27, 2007, to February 17, 2011, the criteria for a 10 percent evaluation, but no more, for lumbar degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235 - 5243 (2011).  

8.  On and after February 18, 2011, the criteria for an evaluation in excess of 20 percent for lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235 - 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication, a letter dated in November 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained to the extent possible.  In particular, in December 2010, the Board remanded the Veteran's claims to afford the Veteran with updated VA examinations and to obtain private treatment records.  In January 2011, the AMC provided the Veteran with several VA Forms 21-4142 and requested that he complete a form for all outstanding private treatment records identified in the December 2010 remand.  The Veteran did not respond to this request for information, and thus, these private records cannot be obtained by VA.  While this evidence may have been beneficial to the Veteran's claims, further development in this matter is not possible without the requested assistance of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Nevertheless, the Veteran was afforded multiple VA examinations in February 2011 which are adequate for the purposes of this decision.  As such, the Board's December 2010 remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has been provided VA examinations and contract physical examinations through QTC Medical Services (QTC) in connection with his claims.  When VA affords an examination or obtains an opinion, there is a duty to ensure that such is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The September 2009 QTC examination report fails to reflect that the Veteran's VA claims file was present and reviewed prior to the examination.  In many instances, a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The (VA) examiner should have the Veteran's full claims file available for review"), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (finding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

The September 2009 QTC examiner was apprised of the relevant medical history of the Veteran as it pertains to his current claims for a higher evaluations, and the report, which included discussion of the Veteran's current symptomatology and medical regime, is consistent with the remainder of the evidence in the claims file.  As such, the Board finds the September 2009 QTC examination is adequate for the purposes of this decision.  Further, as noted above, the Veteran was provided subsequent VA examinations in February 2011, and those reports reflect that the Veteran's complete VA claims file was available to and reviewed by the VA examiner.  In light of above, the Board concludes that the September 2009 QTC examination and February 2011 VA examinations are adequate for the purposes of this decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr, 21 Vet. App. at 311.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a factual determination of the current severity of the disability.  Id. at 58.  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Hypertension

Historically, the Veteran served on active duty from December April 1969 to April 1976, and from December 1989 to September 1992.  Service connection for hypertension was granted by a March 1993 rating decision, and a 10 percent evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective October 1, 1992.  In July 2006, the Veteran submitted a claim for an evaluation in excess of 10 percent for his hypertension.  The Veteran's claim was denied in the January 2007 rating decision, and the Veteran perfected the current appeal.  As noted above, the Board remanded the Veteran's claim in December 2010 for further evidentiary development.  This development has been completed, and the Veteran's claim has been returned to the Board.  

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA treatment records dated in August 2006 and May 2008, as well as the September 2009 QTC examination report and the February 2011 VA examination report reflect that the Veteran was prescribed two daily medications for treatment of his hypertension, and his complaints of daily headaches, tiredness, dizziness, fatigue and confusion secondary to his hypertension have been noted.   

Additionally, the evidence of record includes at least 37 blood pressure readings over the period from July 2006 to February 2011.  However, these blood pressure readings do not reflect any instance of diastolic pressure at 110 or more or systolic pressure at 200 or more.  Specifically, the highest diastolic and systolic pressure readings were reported at the February 2011 VA examination, and were recorded as 149/101, 152/99 and 153/100.  

Accordingly, an evaluation in excess of 10 percent is not warranted, as the medical evidence of record shows no readings of diastolic pressure of at least 110 or systolic pressure of at least 200 during the entire period on appeal.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for hypertension inadequate.  The Veteran's hypertension is evaluated under to 38 C.F.R. § 4.104, Diagnostic Code 7101, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's hypertension is manifested by a history of diastolic pressure less than 110 and systolic pressure less than 200.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his hypertension.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypertension, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypertension more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.104, Diagnostic Code 7101.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations of the Veteran's blood pressure readings, the overall severity of the disability demonstrated in the medical evidence shows no distinct periods of time during which his hypertension has varied to such an extent that a rating in excess of 10 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations); see also Hart, 21 Vet. App. at 509. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as medical evidence of record does not show findings that meet the criteria for a rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); see also Massey, 7 Vet. App. at 208.  

Status Post Sinusitis with Allergic Rhinitis

Historically, the Veteran served on active duty from December April 1969 to April 1976, and from December 1989 to September 1992.  Service connection for sinusitis was granted by a March 1993 rating decision, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.97, Diagnostic Code 6513, effective October 1, 1992.  In July 2006, the Veteran submitted a claim for a compensable evaluation for his sinusitis.  The Veteran's claim was denied in the January 2007 rating decision, and the Veteran perfected the current appeal.  Subsequently, in a February 2010 rating decision, the RO in Seattle, Washington, partially granted the Veteran's claim for an increased evaluation and recharacterized the Veteran's claim as status post sinusitis with allergic rhinitis.  A 10 percent evaluation was assigned, effective May 6, 2008.  Consequently, staged ratings have been created.  Hart, 21 Vet. App. at 509.  As noted above, the Board remanded the Veteran's claim in December 2010 for further evidentiary development.  This development has been completed, and the Veteran's claim has been returned to the Board.  

The Schedule states that pansinusitis, ethmoid sinusitis, frontal sinusitis, maxillary sinusitis, and sphenoid sinusitis are rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2011).  Under the General Rating Formula for Sinusitis, a noncompensable evaluation is warranted for sinusitis that is detected by x-ray only.  Id.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.  Id.  A maximum 50 percent disability rating is warranted for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

The criteria are variously conjunctive and disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In addition to his service-connected status post sinusitis with allergic rhinitis, a July 2007 private treatment record from S.W.S., M.D. diagnosed asthma and chronic obstructive pulmonary disorder (COPD).  The Veteran filed claims to establish service connection for COPD and asthma, but these claims were denied in rating decisions dated in December 2004 and August 2009, respectively.  The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Veteran's respiration is affected by his service-connected status post sinusitis with allergic rhinitis, as well as his nonservice-connected asthma and COPD.  However, in the present case, the Veteran's nonservice-connected asthma and COPD do not manifest in symptomatology which is contemplated by the rating criteria for sinusitis.  As such, the Board may evaluate the Veteran's increased evaluation claim without consideration of the manifestations of his nonservice-connected asthma and COPD.  

Prior to May 6, 2008

In a July 2006 VA treatment record, it was noted that the Veteran had environmental allergies.  In June 2007, the Veteran was treated by a VA allergist and requested Benadryl.  In July 2007, allergic rhinitis was diagnosed.  An August 2006 VA treatment record reflects that the Veteran reported headaches.  

A January 2008 private treatment record from Dr. S., reflects that the Veteran's nostrils both had a pink mucosa with no discharge or polyps.  The Veteran's septum was intact and his turbinates were pink with no edema.  

There is relatively little medical evidence of record relating to the Veteran's sinusitis with rhinitis between the time he filed his claim for increased compensation and May 6, 2008.  However, while the record reflects the Veteran's reports of headaches in August 2006, there is no evidence of incapacitating episodes or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting prior to May 6, 2008.  

The medical evidence does not show that the Veteran was prescribed bed rest for his sinusitis with allergic rhinitis during this period, and he has not asserted so.  Accordingly, the Veteran cannot be considered to experiences incapacitating episodes of sinusitis or rhinitis for VA purposes.  Further, while the July 2007 diagnosis of allergic rhinitis confirms the presence of active symptomatology during this period, this does not show the frequency of non-incapacitating episodes necessary for an increased evaluation.  Moreover, while the Veteran reported headaches in August 2006, there is no evidence that the Veteran reported pain, and purulent discharge or crusting prior to May 6, 2008.  Accordingly, a compensable evaluation prior to May 6, 2008, is not warranted.  


From May 6, 2008, to September 17, 2009

In the February 2010 rating decision, the Seattle RO determined that the Veteran's status post sinusitis with allergic rhinitis met the criteria for a 10 percent evaluation under 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, effective May 6, 2008.  Accordingly, for an increased evaluation to be assigned on after May 6, 2008, the evidence of record must reflect at least three or more incapacitating episodes per year of sinusitis requiring prolonged, lasting four to six weeks, antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514. 

A May 2008 VA treatment record shows that the Veteran reported headaches, allergic rhinitis and "frequent sinus congestion."  

A May 2008 private treatment record from J.L.B., M.D., reflects that the Veteran was hospitalized in February 2008 for respiratory distress, and he was prescribed antibiotics at that time.  The Veteran reported "some nasal congestion recently," but denied chest pains.  Upon examination, there was no sinus tenderness, the septum appeared midline and the mucosa was pink with no edema and clear secretions.  Examination of the throat revealed tonsils that were not enlarged, posterior pharynx without erythema or exudate and no cobblestoning or postnasal drainage.  Allergic rhinitis "due to other allergen" was diagnosed.  

A July 2008 private treatment record from Dr. S., reflects that the Veteran reported recurrent infections, but the physician noted that there was no sinusitis or bronchitis at that time.  Physical examination of the eyes revealed no allergic shiners or Dennie's lines.  Physical examination of the nose revealed no nasal crease and the septum appeared midline.  There was no tenderness to percussion of the front or maxillary sinuses.  The nasal mucosa was pink with no edema or discharge.  Examination of the oropharynx revealed that the mucosa was without lesions, the tonsils were not enlarged and there was no cobblestoning or postnasal drainage.  Allergic rhinitis was diagnosed.  

In a September 2008 statement, the Veteran reported using nasal spray, four different inhalers and a nebulizer in addition to taking a capsule and allergy pill to help with his breathing.  He reported experiencing daily sinus headaches.  

A January 2009 computer tomography scan revealed that the Veteran's sinuses were "essentially unremarkable."  The report reflects minimal membrane thickening within the floor of the maxillary sinuses and concha bullosa, bilaterally.  There was narrowing of the infundibulae, but the osteomeatel units appeared intact, and there was no fluid.  

A May 2009 private treatment record from Dr. B., reflects that the Veteran reported congestion, sneezing, rhinorrhea, postnasal drip and coughing.  Physical examination of the eyes revealed no allergic shiners.  Physical examination of the nose revealed no nasal crease and the septum appeared midline.  The nasal mucosa was pink and nonedematous with clear secretions.  Examination of the oropharynx revealed an intact palate, tonsils that were not enlarged and no cobblestoning or postnasal drainage.  Allergic rhinitis was diagnosed.  

The evidence of record, to include the Veteran's assertions, does not reflect incapacitating episodes due to his status post sinusitis with allergic rhinitis between May 6, 2008, and September 17, 2009.  While the Veteran has not specifically stated that he has experienced non-incapacitating episodes during the time period under consideration, the evidence suggests several instances of active symptomatology.  Specifically, at a May 2008 VA treatment record, as well as May 2008 and July 2008 private treatment records from Dr. S., the Veteran has asserted that he has experienced "frequent sinus congestion," "some nasal congestion recently" and "recurrent infections."  However, under Diagnostic Codes 6510 - 6514, for an increased evaluation to be warranted, the Veteran's non-incapacitating episodes must be characterized by headaches, pain, and purulent discharge or crusting.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  

The May 2008 VA treatment record and a September 2008 statement from the Veteran reflect that he experienced headaches during this period.  The Veteran is competent to report symptomatology which he has experienced first-hand.  Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007)(holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, there is no evidence of sinus pain, purulent discharge, or crusting between May 6, 2008, and September 17, 2009.  Accordingly, an evaluation in excess of 10 percent is not warranted at any time from May 6, 2008 to September 17, 2009.  

From September 18, 2009, to February 17, 2011

The September 2009 QTC examination report reflects the Veteran's reports of experiencing constant "sinus problems" with headaches, interference with breathing through the nose, purulent discharge from the nose, pain, crusting, and hoarseness of voice.  The Veteran reported having surgery on his sinuses in 1987.  The Veteran denied experiencing any incapacitating episodes, but reported seven non-incapacitating episodes during the prior year.  The Veteran denied experiencing any overall functional impairment due to his sinus condition.  Upon physical examination of the throat, the Veteran's mucosa was intact and there was no erythema or exudate.  Physical examination of the nose revealed no sinusitis, nasal obstruction, deviated septum, partial loss of the nose or ala, nasal polyps, scarring or disfigurement.  Rhinitis was present, and the examiner opined that such was allergic in origin because the discharge was clear and watery.  There was no finding of bacterial rhinitis.  X-ray testing revealed mucosal thickening of the left maxillary antra with "no air fluid levels."  Because of the findings upon examination and x-ray, the prior diagnosis of sinusitis was changed to status post sinusitis with allergic rhinitis.  

A December 2009 VA treatment record reflects that a private physician prescribed amoxicillin for the Veteran's cough, and a March 2010 VA treatment record reflects that the Veteran reported an aching pain in his sinuses.  

A March 2010 private treatment record from Dr. B., reflects that the Veteran reported sinus pressure, nasal congestion, sneezing, rhinorrhea and postnasal drip and a cough with primarily clear sputum.  He was prescribed antibiotics on two occasions since May 2009, as well as nasal spray.  Physical examination of the nose revealed no nasal crease and the septum appeared midline.  The nasal mucosa was pale and congested with moderate edema of the turbinates and clear secretions.  Examination of the oropharynx revealed an intact palate, tonsils that were not enlarged and no cobblestoning or postnasal drainage.  Allergic rhinitis was diagnosed.  An April 2010 VA treatment records reflects that acute bronchitis is diagnosed.

A May 2010 private treatment record from Dr. S., shows that the Veteran presented for a follow-up for selective antibody deficiency, asthma, and allergic rhinitis.  The private physician noted that the Veteran had recent bronchitis, but not sinus infections.  The Veteran's smell was diminished, but examination of the nose reflected a pink mucosa with no nasal crease, septum midline, turbinate edema, or discharge.  Examination of the oropharynx showed tonsils that were not enlarged, mucosa without lesions and no postnasal drip or cobblestoning.  There was no evidence of sinus pressure, headaches, sore throat, runny nose, congestion, sneezing, or itchy watery or swollen eyes.  Selective antibody deficiency, asthma, and allergic rhinitis were diagnosed, and the Veteran was prescribed an antihistamine nasal spray.  

At the July 2010 hearing, the Veteran reported nasal swelling, crusting, and daily headaches, but he denied being prescribed antibiotics for his sinusitis with rhinitis.  The Veteran reported that his nose was constantly congested, causing an inability to smell and "throbbing" in his sinuses.  

A July 2010 VA treatment record shows that the Veteran's oropharynx was without erythema or exudates.  His mucous membranes were moist with congested turbinates and trace rhinorrhea.  

The evidence of record most closely approximates the criteria for a 30 percent evaluation under 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514.  See also 38 C.F.R. § 4.7 (2011).  Specifically, the September 2009 QTC examination report reflects the Veteran's assertions of seven non-incapacitating episodes characterized by headaches, pain, purulent discharge and crusting.  As noted above, the Veteran is competent to report events and symptomatology which he has experienced first-hand, to include the frequency of non-incapacitating episodes as well as headaches, pain, purulent discharge and crusting.  Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  Moreover, the evidence of record dated after the September 2009 QTC examination is congruent with his reports.  

Accordingly, a 30 percent evaluation, but no more, is warranted pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, effective from September 18, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 50 percent evaluation is not warranted under Diagnostic Codes 6510 - 6514 because there is no evidence of multiple surgeries involving the Veteran's sinuses.  

On and after February 18, 2011

The February 2011 VA examination report reveals that, while the Veteran has been prescribed antihistamines for his sinusitis with allergic rhinitis, antibiotics were not prescribed.  The Veteran reported no incapacitating episodes; however, he asserted six non-incapacitating episodes during the prior year.  Each non-incapacitating episode would last for 1 to 2 days and symptoms included headaches as well as sinus and facial pain.  The Veteran demonstrated nasal congestion, itchy nose and watery eyes.  The VA examiner noted no evidence of sinus disease.  There was zero percent nasal obstruction on the left and 70 percent nasal obstruction on the right.  There were no nasal polyps, septal deviation, permanent hypertrophy of the turbinates from bacterial rhinitis, rhinoscleroma or Wegener's granulomatosis or granulomatous infection.  Additionally, there was no tissue loss, scarring, or deformity of the nose.  Allergic rhinitis was diagnosed, but the examiner noted that it was stable at the time of the examination due to medication.  

The evidence of record dated on and after February 18, 2011, fails to meet the schedular criteria for an evaluation in excess of 10 percent under Diagnostic Codes 6510 - 6514.  Specifically, the Veteran reported no incapacitating episodes and six non-incapacitating episodes during the prior year.  The Schedule specifically states that a 30 percent evaluation is warranted for "more than six non-incapacitating episodes per year of sinusitis."  Further, the evidence of record, to include the Veteran's statements, fails to reflect purulent discharge or crusting on or after February 18, 2011.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  Accordingly, a rating in excess of 10 percent is not for assignment.

While the Board has partially granted the Veteran's claim for an increased evaluation for an earlier time period under consideration, this amounts to a staged rating rather than a reduction.  The provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating criteria inadequate.  The Veteran's sinusitis with allergic rhinitis is evaluated under to 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's sinusitis with allergic rhinitis is manifested by non-incapacitating episodes with varying symptomatology, to include pain, crusting, rhinorrhea and headaches.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his sinusitis with rhinitis.  Higher evaluations are provided for certain manifestations of sinusitis, but the evidence reflects that those manifestations are not present in this case.  The criteria relating the assigned evaluations more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the evidence of record does not show findings that meet the criteria for a rating in excess of 10 percent for the period on and after February 18, 2011, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.

Lumbar Degenerative Disc Disease

Historically, the Veteran served on active duty from December April 1969 to April 1976, and from December 1989 to September 1992.  Service connection for a lumbosacral strain was granted by a March 1993 rating decision, and a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, effective October 1, 1992.  In July 2006, the Veteran submitted a claim for a compensable evaluation for his lumbosacral strain.  The Veteran's claim was denied in the January 2007 rating decision, and the Veteran perfected the current appeal.  Subsequently, in a February 2010 rating decision, the RO in Seattle, Washington, partially granted the Veteran's claim for an increased evaluation and recharacterized the Veteran's claim as lumbar degenerative disc disease.  A 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective June 4, 2008.  Consequently, staged ratings have been created.  Hart, 21 Vet. App. at 509.  As noted above, the Board remanded the Veteran's claim in December 2010 for further evidentiary development which was subsequently completed.  In a March 2012 rating decision, the AMC partially granted the Veteran's claim for an increased evaluation, and a 20 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective February 18, 2011.  This partial grant created further staged ratings.  Id.  The Veteran's claim has been returned to the Board.  

The rating criteria for evaluating disabilities of the spine were amended during the period between the March 1993 rating decision and the Veteran's July 2006 claim for an increased evaluation.  Under these revisions, lumbosacral strains, previously evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which provides that lumbosacral strains are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) which encompasses 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.  The General Rating Formula states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).  

Prior to June 4, 2008

In August 2006, the Veteran reported low back pain to a VA medical professional.  A September 2006 VA treatment record reflects that Veteran's complaints of low back pain radiating down the left leg that started "two weeks ago."  The left leg was warm to the touch with no swelling noted.  The back pain was reported as 5/10, and the leg pain was a 6/10.  An October 2006 VA treatment record reflects that Veteran's cane broke.  

A September 2007 VA x-ray report reflects that the alignment of the Veteran's lumbosacral spine was normal with no compression deformity present.  Degenerative changes and constipation were noted, and the spinal pedicles were intact.  Scattered aortoiliac calcifications were seen and the VA staff radiologist stated that "[t]here is probably mild narrowing of the disc spaces from L-2 up to the L-5 level."  Degenerative changes with very mild narrowing of multiple disc spaces was diagnosed.  

There is little medical evidence of record concerning the Veteran's lumbar spine disability between the time he filed his claim for an increased evaluation in July 2006 and June 4, 2008.  Essentially, the evidence recounted above reflects that the Veteran's lumbar spine disability was manifested by subjective complaints of pain, and a September 2007 x-ray evidence of degenerative changes and narrowing of multiple disc spaces.  

There is no evidence reflecting symptomatology which approximates the criteria for a compensable evaluation prior to September 27, 2007.  Specifically, there is no evidence of degenerative arthritis or limitation of motion of the lumbar spine which approximates the criteria for a compensable evaluation.  Accordingly, a compensable evaluation is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's lumbar spine disability prior to September 27, 2007.  See 38 C.F.R. § 4.71a, the General Rating Formula. 

Also, the medical evidence of record prior to July 27, 2007, does not reflect a diagnosis of degenerative disc disease or narrowing of spinal disc spaces, and thus, the criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  Nonetheless, the Board notes that there is no evidence that the Veteran's lumbar spine disability manifests in incapacitating episodes prior to September 27, 2007.  

With regard to the neurologic manifestations of the Veteran's thoracolumbar spine disability prior to September 27, 2007, the September 2006 VA treatment record reflects that Veteran's complaints of radicular pain in his left leg.  The Veteran is competent to report events and symptomatology which he has experienced first-hand, to include radiating pain.  Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, there is no medical evidence of record that this pain is neurologic pain which is secondary to the Veteran's lumbar spine disability, nor is there any other medical evidence of record that the Veteran has other neurologic manifestations of the lumbar spine disability, including bowel and bladder impairment.  Accordingly, a separate evaluation for neurologic manifestations of the Veteran's lumbar spine disability is not warranted prior to September 27, 2007. 

As noted above, the September 2007 VA x-ray report reflected degenerative changes and narrowing of multiple disc spaces.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent evaluation is authorized if there is x-ray evidence of arthritis with involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  Id.  

There are no range of motion findings during this appeal period.  However, because the September 2007 VA x-ray report reflected degenerative changes and narrowing of multiple disc spaces, a 10 percent evaluation is warranted under Diagnostic Code 5003, effective September 27, 2007, the day that VA x-rays reflected degenerative changes of the lumbar spine.  

The Board has considered whether an evaluation in excess of 10 percent may be assigned for the Veteran's lumbar spine disability between September 27, 2007, and June 4, 2008.  However, the manifestations of the Veteran's lumbar spine disability do not approximate the criteria for an evaluation in excess of 10 percent during this time period.  

There is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as per the General Rating Formula.  

Also, while the evidence of record includes x-ray findings of arthritis, there is no evidence that the arthritis involves of 2 or more major joints or 2 or more minor joint groups or occasional incapacitating exacerbations as per 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

The September 2007 VA x-ray report reflects mild narrowing of multiple disc spaces.  Intervertebral disc syndrome is rated under the General Rating Formula or under the Formula for Rating IVDS, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, the Formula for rating IVDS, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, the Formula for Rating IVDS, Note (1).  

However, the evidence of record is devoid of any instances of incapacitating episodes due to the Veteran's lumbar spine disability between September 27, 2007 and June 4, 2008.  Accordingly, an evaluation in excess of 10 percent is not warranted under the Formula for Rating IVDS between September 27, 2007 and June 4, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  

Additionally, there are no reports of neurological symptomatology attributable to the Veteran's lumbar spine disability between September 27, 2007 and June 4, 2008.  As such, a separate evaluation for neurologic manifestations of the Veteran's lumbar spine disability is not warranted during this time period.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).  

Accordingly, a 10 percent evaluation, but no more, is warranted between September 27, 2007, and June 4, 2008.  

From June 4, 2008, to February 17, 2011

A June 2008 VA treatment record reflects that the Veteran reported a pain management regime consisting of Vicodin, Methadone and Flexeril.  The Veteran's pain level was reported as an 8/10, with a 10+/10 at its worst.  On physical examination, the Veteran walked with a non-antalgic gait with some dyspnea upon exertion.  The examining physician noted that the Veteran was tender to pressure and/or palpation at the paraspinals at around 13 - 15 areas and spasms were felt.  The Veteran reported painful forward bending and rotation and relief with extension, but range of motion findings were not reported in degrees.  The Veteran demonstrated negative distracted straight leg tests and the physician noted that he fatigued easily.  Unconditioned stimulus was performed and the Veteran was referred to prosthetic for a heating pad.  The Veteran's prescriptions for Vicodin and Methadone for pain management were continued.  

In a September 2008 statement, the Veteran reported that his back pain had increased, and that he was taking three pills, two of which were narcotics, for pain management.  A December 2008 VA x-ray report reflects minimum scoliosis and degenerative changes with no compression deformity.  Mild disc space narrowing was reported from L-2 up to S-1 and there was worsening of disc space narrowing at L-5 - S-1.  Scattered calcifications were seen in the aorta and iliac vessels.  Degenerative joint disease with multiple level disc space narrowing was diagnosed.  

A VA treatment record dated on December 22, 2008, reflects that the Veteran reported severe back pain radiating to his bilateral lower extremities and requested an increased prescription for Methadone for pain management.  The Veteran had an antalgic gait with "a minimally prolonged stance on the right," and he used a cane for walking.  There was no gross asymmetry, and the Veteran reported mild tenderness of the lumbosacral spine.  The Veteran demonstrated "flexion to 40 [centimeters] to the floor," but range of motion findings were not reported in degrees.  Chronic low back pain was diagnosed which was described as "likely multifactorial (multi-level [degenerative joint disease] + [rule out] myofascial component)", and the Veteran's Methadone prescription was increased from .5 milligrams to .75 milligrams.  On December 23, 2008, the Veteran was issued a reusable Transcutaneous Electrical Neural Stimulation (TENS) unit.  

The September 2009 QTC examination report reflects that the Veteran asserted that he could walk two hundred yards in ten minutes and denied any history of falls.  The Veteran endorsed fatigue, spasms, decreased motion and paresthesias with weakness of the spine and leg secondary to his low back injury, but denied experiencing stiffness, numbness, erectile dysfunction or bowel and bladder problems.  The Veteran reported constant pain in the upper and lower back radiating to his hips and legs.  During flare-ups, the Veteran asserted that he rested and utilized pain medications and a TENS unit.  The Veteran denied prior surgery, hospitalization and incapacitating episodes due to his lumbar spine disability.  Upon physical examination, there was no evidence of radiating pain on movement and muscle spasms were absent.  The examiner noted that the spinal contour was preserved, but tender along the muscles of the lower back.  There was no weakness, ankylosis or guarding of movement in the spine or atrophy of the lower extremities.  Muscle tone and musculature were normal.  Straight leg raises were negative bilaterally and the Lasegue's sign was negative.  The Veteran's head position was normal and there was symmetry of the spine.  The Veteran demonstrated a full range of motion of the thoracolumbar spine, to include upon repetitive motion testing.  The examiner noted that, while pain had a major functional impact on the Veteran's back movements, there was no loss of motion due to pain.  Rectal and genital examinations were within normal limits.  X-rays of the Veteran's lumbosacral spine reflected narrowed intervertebral disc spaces at multiple levels with no spondylolysis or fractures.  Due to the progression of the Veteran's spine disease as evidence in the x-ray reports, the prior diagnosis of lumbosacral strain was changed to lumbar degenerative joint disease.  

A March 2010 VA treatment record reflects that the Veteran reported an aching pain in his back.  An April 2010 VA treatment record reveals that muscle strength was 5/5 in both legs.  Range of motion of the spine was within normal limits, but this was not specifically expressed in degrees.  Veteran also reported bilateral hip pain.  X-ray performed in April 2010 reflected progression of degenerative disc disease since last performed in December 2008.  In May 2010, the Veteran reported back pain at a 10/10, but he walked without assistive devices and there was no facial grimacing throughout range of motion testing.  A June 2010 VA treatment record reflects the Veteran's assertions of back pain at a 10/10, but only a 4/10 with use of the TENS unit.  

At the July 2010 hearing, the Veteran testified that he used two narcotics, a muscle relaxer, a TENS unit and a heating pad for management of his back pain.  He reported that he couldn't stand for more than five minutes and that he no longer used stairs due to his back pain.  Due to prior falls secondary to back pain, the Veteran reported using a cane for stability.  

A July 2010 VA treatment record reveals that the Veteran described his back pain as sharp, aching and throbbing at a 6/10 severity.  In December 2010, the Veteran reported back pain at 4/10.  

In light of the evidence of record, recounted above, the Board concludes that an evaluation in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  There is no medical evidence of record that the Veteran's thoracolumbar spine has ever been limited to 60 degrees or less of forward flexion or had a combined range of motion not greater than 120 degrees.  As noted above, the Veteran demonstrated a full range of motion of the thoracolumbar spine with flexion to 90 degrees and a combined range of motion of 240 degrees.  The Board observes that the Veteran demonstrated an antalgic gait in December 2008 and x-rays performed that month reflected minimal scoliosis.  Moreover, the Veteran reported muscles spasms in his low back in June 2008 and September 2009.  Although muscle spasms were absent upon physical examination in September 2009, the Veteran is competent to report events and symptomatology which he has experienced first-hand, to include muscle spasms.  Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, there is no indication that the Veteran's minimal scoliosis or antalgic gait result from guarding or muscle spasms of the low back.  

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record, to specifically include the September 2009 QTC examination report.  However, the medical evidence of record does not show that this pain resulted in additional limitation in range of motion sufficient to reduce forward flexion to 60 degrees or less, or the combined range of motion to 120 degrees or less.  Pain was taken into account by the September 2009 QTC examination report, which specifically stated that after measuring the thoracolumbar spine range of motion, there was no additional fatigue, weakness, incoordination or lack of endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  Accordingly, the preponderance of the evidence of record does not show that for the period between June 4, 2008, and February 17, 2011, the Veteran ever experienced pain of the lumbar spine which caused additional functional loss beyond that contemplated by a 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's lumbar spine disability during the period between June 4, 2008, and February 17, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula.  

Also, there is no evidence that the Veteran experiences incapacitating episodes as a result of his lumbar spine disability.  Specifically, there is no evidence reflecting that the Veteran was prescribed bed rest by a physician.  Accordingly, a rating in excess of 10 percent is not warranted under the Formula for Rating IVDS at any point during the period between June 4, 2008, and February 17, 2011.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Diagnostic Code 5243.  

Further, while the evidence of record includes x-ray findings of arthritis, there is no evidence that the arthritis involves of 2 or more major joints or 2 or more minor joint groups or occasional incapacitating exacerbations as per 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

The Board has also considered whether a separate 10 percent evaluation may be assigned for neurologic manifestations associated with the Veteran's lumbar spine disability.  A June 2008 VA treatment record reflects that the Veteran denied radicular symptoms and loss of bowel/bladder control.  In December 2008, the Veteran reported severe back pain radiating to his lower extremities, but denied numbness, bowel and bladder incontinence.  Muscle strength was 5-/5 in the right lower extremity due to pain and 5/5 in the left lower extremity.  Sensation was noted to be intact to light pin prick, and reflexes were reported as "trace" to the Achilles and patellar tendons, bilaterally.  Chronic low back pain was diagnosed which was described as "likely multifactorial (multi-level [degenerative joint disease] + [rule out] myofascial component)."  

The September 2009 QTC examination report reflects that neurological testing by touch of the Veteran's spine reflected no sensory deficits of S-1 or from L-1 - L-5.  The Veteran reported paresthesias with weakness of the spine and leg secondary to his low back injury, but denied experiencing stiffness, numbness, and erectile dysfunction or bowel and bladder problems.  The Veteran reported constant pain in the upper and lower back radiating to his hips and legs, but there was no evidence of radiating pain on movement upon physical examination.  Testing of the lower extremities reflected knee jerk and ankle jerk reflexes at 2+ bilaterally with normal cutaneous reflexes and no signs of pathologic reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  A January 2010 VA treatment record reflects bilateral knee and ankle jerk test results at 2+, and foot sensation was intact to light touch.  

An April 2010 VA treatment record reveals that the Veteran reported that his low back pain was radiating down both of his legs, and he also reported experiencing numbness and tingling in his right calf.  The Veteran's sensory from L-3 to S-1 was intact to light touch and temperature.  In May 2010, range of motion of the Veteran's lower extremities was within normal limits, but not expressed in degrees.  He reported discomfort with bilateral long arc quadricep flexion and bilateral seated hip flexion.  Slump testing, to evaluate neural tension, and FABER testing, to evaluate pathology of the hip joint, were both positive, bilaterally.  Straight-leg raising was positive, bilaterally, at 10 degrees.  

At the July 2010 hearing, the Veteran reported experiencing pain and burning radiating down both of his legs "all the time."  He reported that he had to keep his legs "propped up" because of his diabetes.  Veteran denied bowel or bladder incontinence.  

A December 2010 VA treatment record reveals that straight-leg raising was negative, bilaterally, and his strength and sensation of his bilateral lower extremities were symmetrical.  

The Veteran's reports of radicular pain are considered to be competent.  Barr, 21 Vet. App. at 307; Washington, 21 Vet. App. at 195.  However, there is no medical evidence reflecting that the symptomatology that the Veteran experiences in his hips and lower extremities is neurologic in nature.  Also, the Board notes that the Veteran has specifically denied bowel and bladder impairment secondary to his lumbar spine disability.  As such, a separate evaluation for neurologic manifestations of the Veteran's lumbar spine disability is not warranted at any time between June 4, 2008, and February 17, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).  

Accordingly, an evaluation in excess of 10 percent is not warranted at any time between June 4, 2008, and February 17, 2011.  

On and After February 18, 2011

In the March 2012 rating decision, the AMC concluded that a 20 percent evaluation for the Veteran's lumbar spine disability was warranted, effective from February 18, 2011.  Accordingly, the Board must address whether an evaluation in excess of 20 percent may be assigned.  

The only evidence of record pertaining to this time period is from the February 2011 VA examination report.  The Veteran reported low back pain on forward bending which made it difficult to put on his socks and prevented him from making his bed, cleaning his house and doing dishes.  He reported using a hospital bed, TENS unit, heating pad and back brace due to his lumbar spine disability, and he also used a shower chair because he could not lift his leg over the edge of the bathtub.  Although the Veteran walked on a treadmill, he had to do so on a slow setting due to pain and fear of falling, and he reported not being able to do other exercises because of his low back pain.  The Veteran reported falling one time due to instability, but also denied any previous falls due to his low back disability.  

The Veteran reported numbness in his low back, but specifically denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, paresthesias or weakness of either leg or foot.  Although the Veteran endorsed experiencing urinary frequency and erectile dysfunction, the VA examiner noted that these were not due to his lumbar spine disability.  The VA examiner also noted that the Veteran had no history of hospitalization or surgery due to his low back.  The Veteran reported experiencing fatigue, decreased motion and stiffness in his low back, but denied weakness, spasm and spine pain.  The Veteran also denied incapacitating episodes due to his lumbar spine disability.  The Veteran was unable to walk more than a few yards, and he walked with a cane during the examination.  The Veteran demonstrated flexion to 65 degrees and a combined range of motion of the thoracolumbar spine of to 195 degrees with complaints of pain on motion.  Upon repetitive motion testing, the Veteran demonstrated flexion to 55 degrees and a combined range of motion of the thoracolumbar spine of to 165 degrees with complaints of pain on motion.  Lumbosacral strain with moderate degenerative disc disease was diagnosed.  

In light of the evidence of record, recounted above, the Board concludes that an evaluation in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  There is no medical evidence of record that the Veteran's thoracolumbar spine has ever been limited to 30 degrees or less.  Moreover, the Veteran's lumbar spine is not ankylosed as he demonstrated forward flexion to 55 degrees at the most limited.  See 38 C.F.R. § 4.71a, General Rating Formula; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)).  The Veteran has reported low back pain on use, a contention which is substantiated by the February 2011 VA examination report.  However, the medical evidence of record does not show that this pain resulted in additional limitation in range of motion sufficient to reduce forward flexion to 30 degrees or less, or result in ankylosis of the thoracolumbar spine.  Pain was taken into account by the February 2011 VA examiner, who specifically stated that there was evidence was pain with motion and upon repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran ever experienced pain of the lumbosacral spine which caused additional functional loss beyond that contemplated by a 20 percent evaluation for the period on and after February 18, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. at 206.  As such, an evaluation in excess of 20 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's lumbar spine disability at any point on and after February 18, 2011.  See 38 C.F.R. § 4.71a, General Rating Formula.  

Also, there is no evidence that the Veteran experiences incapacitating episodes as a result of his lumbar spine disability.  Specifically, there is no evidence reflecting that the Veteran was prescribed bed rest by a physician, and the Veteran denied incapacitating episodes at the February 2011 VA examination.  Accordingly, a rating in excess of 20 percent is not warranted under the Formula for Rating IVDS at any point on and after February 18, 2011.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Diagnostic Code 5243.

The Board has also considered whether a separate evaluation may be assigned for neurologic manifestations associated with the Veteran's lumbar spine disability on or after February 18, 2011.  At the February 2011 VA examination, the Veteran reported numbness in his low back.  Upon examination, the Veteran's lower extremities were normal to knee jerk, ankle jerk and Babinki testing.  The Veteran demonstrated a positive Lasegue's sign on the right.  Sensory examination testing revealed that the Veteran's lower extremities were normal to vibration, positive sense, pain or pinprick and light touch without dysesthesias.  The Veteran demonstrated active motion in both hips and ankles against full resistance with normal muscle tone and no atrophy in either leg.  When stating the diagnosis relating to the Veteran's lumbar spine, the VA examiner specifically stated that there was no evidence of myelopathy.  

Also, as noted above, the Veteran denied urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, paresthesias or weakness of either leg or foot.  Although the Veteran endorsed experiencing urinary frequency and erectile dysfunction, the VA examiner noted that these were not due to his lumbar spine disability.  The Board notes that the Veteran is competent to report numbness in his low back; however, the February 2011 VA examiner stated that that there was no evidence of myelopathy associated with the Veteran's lumbar spine disability.  As such, a separate evaluation for neurologic manifestations of the Veteran's lumbar spine disability is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, at Note (1).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for sinusitis inadequate.  The Veteran's lumbar spine disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 as well as the General Rating Formula and the Formula for Rating IVDS, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's degenerative disc disease of the lumbar spine is manifested by back pain and resulting limitation of motion of the thoracolumbar spine.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his back disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of degenerative joint disease and degenerative disc disease, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the assigned evaluations for the various stages more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular criteria are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235 - 5243.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as medical evidence of record does not show findings that meet the criteria for a rating in excess of 20 percentat any time on or after February 18, 2011, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208.


ORDER

An evaluation in excess of 10 percent for hypertension is denied.  

A compensable evaluation for status post sinusitis with allergic rhinitis prior to May 6, 2008, is denied.

An evaluation in excess of 10 percent for status post sinusitis with allergic rhinitis for the time period between May 6, 2008, and September 17, 2009, is denied.  

An evaluation of 30 percent, but no more, for status post sinusitis with allergic rhinitis for the time period between September 18, 2009, and February 17, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation in excess of 10 percent for status post sinusitis with allergic rhinitis for the time period on after February 18, 2011, is denied.  

A compensable evaluation for lumbar degenerative disc disease prior to September 27, 2011, is denied.

An evaluation of 10 percent, but no more, for lumbar degenerative disc disease for the time period between September 27, 2009, and February 17, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An evaluation in excess of 20 percent for lumbar degenerative disc disease for the time period on after February 18, 2011, is denied.  


REMAND

Review of the evidence of record reflects that the Veteran's claim for an increased evaluation for pseudofolliculitis barbae must be remanded for additional development.  Although the Veteran was recently provided with a VA examination in February 2011 in connection with this claim, the report does not reflect that the examination was adequate for rating purposes, as it does not provide all of the details necessary to evaluate the Veteran's scars under the applicable diagnostic criteria, 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7806 (2008).  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 312.  Specifically, the examination report does not provide the width specific to each scar, does not indicate if the scars are hypo- or hyper pigmented, does not state whether the texture was abnormal, and does not indicate whether the skin was indurated or inflexible.  Accordingly, a new VA examination addressing the severity of the Veteran's pseudofolliculitis barbae must be provided.  

Also, as noted in the Introduction, the evidence of record raises the issue of entitlement to  TDIU.  Specifically, the Veteran reported to the February 2011 VA examiner that he was longer employed because of his service-connected lumbar spine disability and nonservice-connected diabetes mellitus, type II.  Accordingly, the issue of TDIU is part and parcel of the determination of the Veteran's claim for an increased evaluation for his lumbar degenerative disc disease and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.  Further, since the Veteran's TDIU claim is partially reliant upon the evaluation assigned for his pseudofolliculitis barbae, these issues are inextricably intertwined.  See 38 C.F.R. § 19.31 (2011); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the issue of TDIU must be remanded so that a final determination can be reached concerning the Veteran's claim for an increased evaluation for pseudofolliculitis barbae before the Board reaches a final determination on the issue of TDIU.  

If, in the course of adjudicating the issue of TDIU, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to the claim of entitlement to TDIU.  

2.  The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran must be afforded an appropriate VA examination to ascertain the nature and severity of his pseudofolliculitis barbae.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests must be accomplished.  The examination must include unretouched color photographs.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area and percentage of entire body affected by the pseudofolliculitis barbae, as well as any scarring associated with this disorder.  The rationale for each opinion expressed must also be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

5.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

6.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file. 

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures. 

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the Veteran's claims must be adjudicated, to include whether extraschedular consideration of the Veteran's TDIU claim is warranted.  If any benefit on appeal is not granted, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


